DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for lack of prosecution.
A case management conference was scheduled at 11:15 a.m. on October 10, 2011, to consider Plaintiffs' appeal. On July 7, 2011, the court sent notice of the scheduled case management conference to Plaintiffs' authorized representative, Chris Vaughn (Vaughn), CPA, at the electronic mail address that Vaughn provided to the court. The notice was not returned as undeliverable. The notice advised that if Vaughn did not appear for the conference, the court might dismiss Plaintiffs' appeal.
On October 10, 2011, the court sent Vaughn a letter at the mailing address he provided which explained the importance of diligently pursuing an appeal. That letter was not returned as undeliverable. The letter advised that if Vaughn did not provide a written explanation by October 24, 2011, for his failure to appear, the court would dismiss Plaintiffs' appeal. As of this date, Vaughn has not submitted a written response to the court explaining his failure to appear at the October 10, 2011, case management conference. Under such circumstances, the court finds the appeal must be dismissed for lack of prosecution. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that the Complaint is dismissed.
Dated this ___ day of October 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to: Fourth Floor,1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Pro Tempore Allison R.Boomer on October 28, 2011. The Court filed and entered this documenton October 28, 2011.
 *Page 1